NUMBER 13-09-00603-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                       IN RE: STEPHEN P. CARRIGAN
                     AND THE CARRIGAN LAW FIRM, LLP


                 On Relators’ Petition for Writ of Mandamus.


                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam
       Relators, Stephen P. Carrigan and The Carrigan Law Firm, LLP, have filed a petition

for writ of mandamus with this Court alleging that respondent, the Honorable Lisa

Gonzales, presiding judge of the County Court at Law Number Two of Nueces County,

Texas, abused her discretion by setting a trial date of November 9, 2009 in trial court cause

number 2008-60805-2, styled Robert C. Hilliard and Hilliard and Munoz, LLP v. Stephen

P. Carrigan and The Carrigan Law Firm, LLP. On November 2, 2009, we ordered all

underlying proceedings stayed and requested a response from the real parties in interest,

Robert C. Hilliard and Hilliard and Munoz, LLP. The real parties in interest filed such a

response on November 4, 2009.
      This Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relators have not shown themselves entitled

to the relief sought and the petition should be denied. See TEX . R. APP . P. 52.8(a).

Accordingly, the petition for writ of mandamus is DENIED. Further, the emergency stay

of proceedings previously imposed by this Court in trial court cause number 2008-60805-2

is hereby LIFTED.



                                                      PER CURIAM

Memorandum Opinion delivered and
filed this the 5th day of November, 2009.




                                            2